DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 37, 40-43, 45-48 and 51-61 are pending upon entry of amendment filed on 7/16/19.

Claim 61 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 37, 40-43, 45-48 and 51-60 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 7/1/22 and 7/20/22 have been acknowledged.

The non-English patent literatures have been considered to extent of the English abstract.  The entire translation is required if further needs to be considered.

4.	IN light of Applicant’s amendment to the claims filed on 7/20/22, the objection set forth in the office action mailed on 5/10/22 has been withdrawn (see section 5).

Upon further consideration, the provisional double patenting rejection set forth in the office action mailed on 5/10/22 has been withdrawn (see sections 9-10).

5.	The following rejection remains.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 37, 40-43, 45-48 and 51-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2010086189 (IDS reference, of record) in view of U.S.Pat.6,258,362 (of record) and U.S.Pub. 2010/0260796 (IDS reference, of record) for the reason set forth in the office action mailed on 5/10/22.

Note the claim numbers are amended to reflect the current status of the claim entry on 7/6/22.

The ‘189 publication teaches composition comprising a simian adenoviral vector and a pharmaceutically acceptable carrier (p. 41-42, Examples 2-3,6).  The excipients include various adjuvant (p. 42) and the simian vectors include ChAd55, ChAd83 or Pan9 (Tables 1-2, p.6, 26-30, claims 16-18).  The ‘189 publication teaches the pharmaceutically acceptable carriers include calcium salts including chloride and polysorbate (p. 44-45).

The disclosure of the ‘189 publication differs from the instant claimed invention in that it does not teach the use of trehalose combinations and a kit thereof as in claims 37 and 60 of the instant application. 


The ‘362 patent teaches lyophilization and/or reconstitution of a viral vector in the presence of sucrose from 2-12% and sorbitol of 1.5% (col.5) and upto 50mM NaCl in the presence of Tris Buffer (Example 8). The excipients include a buffer, salt, dextran and/or peptones. The exemplary composition comprising the vector works for any other virus (col. 6). Note combination of 1.8% sorbitol and 5% sucrose/trehalose is used in Example 8.

Further, the ‘796 publication teaches viral vector compositions comprising sorbitol and trehalose combination (claims 1-8) from the concentration of sugar alcohol from 0.5-5% and trehalose from 1.5-7% and the mixture of the sugars are less than about 12.5% (claims 7-9).

Given that the combinations of sorbitiol and sucrose/trehalose at various concentration ranges set forth in clams 7-9, the ratios read on the claimed range between 4-18 set forth in claims 38-44.

The ‘796 publication teaches that the combinations are suitable for adenoviridae (claim 12) and immunogenic compositions include viral vectors (p. 13-16) and kits comprising multiple containers (p.24) including a container for solvent as required by claim 60 of the instant application.

In addition, the ‘796 publication teaches moisture content is between 2% (Table 3) after freeze drying. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize various excipients in lyophilization and reconstitution of viral vectors taught by the ‘362 patent and ‘792 publications into the simian viral vector composition taught by the ‘189 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the stabilization is key in formulating viral vector composition and the conditions taught by the ‘362 patent and the ‘796 publication are suitable for simian vector as compositions comprising sorbitol and sucrose are not detrimental for viral vector compositions and widely used.
From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 7/6/22 has been fully considered but they were not persuasive.

Applicant has asserted that the currently amended limitations are not taught by the prior art references.  The ratio between the sorbitol and trehalose as currently amended is not discussed and the specification of the instant application shows the improved results.

However, as discussed previously, the ‘796 publication teaches the viral vector compositions comprising sorbitol and trehalose combination (claims 1-8) from the concentration of sugar alcohol from 0.5-5% and trehalose from 1.5-7% and the mixture of the sugars are less than about 12.5% (claims 7-9).  Further, the ‘362 patent discloses 1.8% sorbitol and about 7% of trehalose in examples read on the currently claimed range.  

The ratio between the sorbitol to trehalose as currently amended to be 4/14 to 3/18 does not specify whether the concentration of sorbitol is 3-4% (w/v) while the trehalose is 14-18% (w/v).  In lack of such definition of the concentration of sorbitol, the sorbitol and trehalose range taught by the ‘362 patent are readable upon the claimed ratio.  As is further evidenced by dependent claim 47, the trehalose is between 10-20%, the ratio shifts outside of 14 or 18 of claim 37.
If the criticality relies the concentration of sorbitol is 3-4% and the trehalose between 14-18%, Applicant is required to amend the claims accordingly.

Therefore, the combination of the references suggests the ratios between the claimed invention and the rejection is maintained.

9.	The following new ground of rejection is necessitated by Applicants’ amendment filed on 7/6/22.
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 37, 40-43, 45-48 and 51-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrases “wherein the amorphous sugar is trehalose and wherein the ratio of sorbitol to trehalose is 4/14 to 3/18”.  Applicants assert that the currently added limitation is found from the specification in p. 4, 22 and 23 of the instant application.  Although, the specification supports 3-4% of sorbitol and 14-18% of trehalose, the composition as a whole is supported in the presence of 5mM NaCl.   No exemplary formulations that are encompassed by the currently amended claims without NaCl as in claim 37.

The currently amended range is not supported by the original claims or instant specification.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 
Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

12.	No claims are allowable.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
July 29, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644